DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election, with traverse, of Group I, claims 1-21 is acknowledged.  Applicant has elected with traverse but Applicant has not argued the restriction requirement.  Additionally, Applicant has expressed the right to file divisional applications necessary to protect the inventions in the remaining claims.  As Applicant has not argued the restriction requirement, the restriction is deemed proper and is thus made FINAL.  Accordingly, claims 22-30 are withdrawn from prosecution at this time.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 17-21 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Kisailus et al., U.S. Pre Grant Publication 2014/0033411.
Regarding claim 1, Kisailus discloses fiber reinforced elastic composite material having shock and impact resistance [0005].  Figure 2A shows a composite structure having a first plurality of plies defining a first region of the composite structure and a second plurality of plies defining a second region of the composite structure.


    PNG
    media_image1.png
    599
    341
    media_image1.png
    Greyscale


Paragraph 0023 discloses that the composite structure comprises fibers impregnated with a matrix wherein each fiber is rotated along the longitudinal axis at a predefined angle.  Figure 2A shows that the fibers in the first plurality of plies comprise parallel fibers.  Additionally, figure 2A shows that the fibers in the second plurality of plies comprise parallel fibers.  Paragraph 0023 

	Regarding claims 2-3 and 8, paragraph 0009 discloses that the composite structure comprises a portion of fiber ply layers that are substantially left-handed helicoidal while another portion of fiber ply layers a substantially right-handed helicoidal [axisymmetrical].

	Regarding claims 4-5, Figure 2A shows a third plurality of plies of reinforcing fibers in a helicoidal relationship.  Paragraph 0023 discloses that the composite structure comprises fibers impregnated with a matrix wherein each fiber is rotated along the longitudinal axis at a predefined angle.  Figure 2A shows that the fibers in the third plurality of plies comprise parallel fibers.  Paragraph 0023 discloses that the stacked fiber ply layers comprise a portion of stacked fiber plies that comprise fibers from a ply layer that have a different angle of rotation from an adjacent ply layer(s).  It is disclosed in paragraph 0025 that the fibers within a layer(s) have an angle of rotation between 0 ° and 90°.  Paragraph 0023 also discloses that the composite material comprises a multiplicity of helicoidal oriented fiber ply layers stacked on top of each other within a matrix. Paragraph 0048 discloses that the plies are arranged to provide load carrying strength.  Paragraph 0054 discloses that the epoxy resin penetrates through pores between the fiber mesh [see also paragraph 0009].  Paragraph 0054 also discloses that multiple layers were stacked on each other with specific angles between each layer [22.5 °].  

	Regarding claim 6, paragraph 0052 discloses that the composite structure can be used in applications for sporting goods equipment.

	Regarding claims 17-18, paragraph 0023 discloses that the stacked fiber ply layers comprise a portion of stacked fiber plies that comprise fibers from a ply layer that have a different angle of rotation from an adjacent ply layer(s).  It is disclosed in paragraph 0025 that the fibers within a layer(s) have an angle of rotation between 0 ° and 90°.  

	Regarding claim 19, paragraph 0026 discloses carbon fibers used in the composite materials.  Applicant’s limitation “at least a portion” can include all portions.

	Regarding claim 20, paragraph 0026 discloses glass fibers used in the composite materials.  Applicant’s limitation “at least a portion” can include all portions.
	Regarding claim 21, Kisailus shows in figure 2A show fibers at the end of each plurality of plies being curved.  Applicant’s claim does not provide for a degree of curved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 9 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kisailus et al., U.S. Pre Grant Publication 2014/0033411.
	Kisailus, above remains relied upon for claim 1.

	Regarding claim 7, Kisailus discloses a composite structure having the same structural limitations as claimed by Applicant.  It would be expected that the composite structure of Kisailus would be arranged to form the shape of a wind turbine blade, absent any evidence to the contrary.

	Regarding claim 9, Kisailus discloses a composite structure having the same structural limitations as claimed by Applicant.  It would be expected that the composite structure of Kisailus would be arranged to form the shape of a hydrogen pressure vessel, absent any evidence to the contrary.  

Claims 14-16 are rejected under 35 U.S.C. 103 as being patentable over Kisailus et al., U.S. Pre Grant Publication 2014/0033411.
Kisailus, above remains relied upon for claim 1.
	Regarding claims 14-15, Kisailus is silent to the ply thickness of at least one ply of the first and second plies being less than or equal to about 0.003 inches.  However, this is an optimizable feature.  Kisailus does disclose in paragraph 0008 that the multiplicity of fiber ply layers including the resin improve the mechanical and physical properties such as impact strength.  A ply layer has a thickness.  The thickness affects the mechanical and physical properties.  One of ordinary skill in the art before the effective filing date of the invention would optimize the thickness of at least one ply of the first and/or second plurality of plies to 0.003 inches for the benefit of enhanced impact strength.

	Regarding claim 16, Kisailus is silent to at least one ply of the second plurality of plies is less than or equal to about 0.0023 inches.  However, this is an optimizable feature.  Kisailus does disclose in paragraph 0008 that the multiplicity of fiber ply layers including the resin improve the mechanical and physical properties such as impact strength.  A ply layer has a thickness.  The thickness affects the mechanical and physical properties.  One of ordinary skill in the art before the effective filing date of the invention would optimize the thickness of at least one ply of the second plurality of plies to 0.0023 inches for the benefit of enhanced impact strength.


Claims 10-13 are rejected under 35 U.S.C. 103 as being patentable over Kisailus et al., U.S. Pre Grant Publication 2014/0033411 in view of Sauer et al., U.S. Pre Grant Publication 2016/0101592.
	Kisailus, above, remains relied upon for claim 1.

	Regarding claim 10, Kisailus is silent to the first and/or second plurality of plies comprises a woven fabric.  Sauer discloses composite structures having impact resistance [0006].  It is disclosed in paragraph 0018 of Sauer that the fibrous material made of woven fabric. Paragraph 0020 discloses that the composite structure may be shaped into a desired geometry or configuration.   Paragraph 0057 discloses composite structures comprising eight layers of fibrous material impregnated with resin [see also paragraph 0082].  Paragraph 0101 discloses composite structures used in the aerospace industry or in sports equipment.   Kisailus and Sauer both disclose composite structure used in the aerospace industry or in sports equipment wherein the composite structures comprise a plurality of fibrous plies impregnated with resin.  Kisailus and Sauer are analogous art.  One of ordinary skill in the art before the effective filing date of the invention would utilize woven fabrics in the plies of Kisailus for the benefit of enhanced impact resistance.

	Regarding claim 11, Kisailus is silent to the first plurality of plies comprising a non-crimp fabric. Sauer discloses composite structures having impact resistance [0006].  It is disclosed in paragraph 0018 of Sauer that the fibrous material made of non-crimp fabric. Paragraph 0020 discloses that the composite structure may be shaped into a desired geometry or configuration.   Paragraph 0057 discloses composite structures comprising eight layers of fibrous material impregnated with resin [see also paragraph 0082].  Paragraph 0101 discloses composite structures used in the aerospace industry or in sports equipment.   Kisailus and Sauer both disclose composite structure used in the aerospace industry or in sports equipment wherein the composite structures comprise a plurality of fibrous plies impregnated with resin.  Kisailus and Sauer are analogous art.  One of ordinary skill in the art before the effective filing date of the invention would utilize non-crimp fabric in the plies of Kisailus for the benefit of enhanced impact resistance.

	Regarding claims 12-13, Kisailus is silent to the second plurality of plies comprising a non-crimp fabric. Sauer discloses composite structures having impact resistance [0006].  It is disclosed in paragraph 0018 of Sauer that the fibrous material made of non-crimp fabric. Paragraph 0020 discloses that the composite structure may be shaped into a desired geometry or configuration.   Paragraph 0057 discloses composite structures comprising eight layers of fibrous material impregnated with resin [see also paragraph 0082].  Paragraph 0101 discloses composite structures used in the aerospace industry or in sports equipment.   Kisailus and Sauer both disclose composite structure used in the aerospace industry or in sports equipment wherein the composite structures comprise a plurality of fibrous plies impregnated with resin.  Kisailus and Sauer are analogous art.  One of ordinary skill in the art before the effective filing date of the invention would utilize non-crimp fabric in the plies of Kisailus for the benefit of enhanced impact resistance.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786